 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDany respect by antiunion animus. I am further persuadedby the fact that McAuliffedid not hire six former employees of Owens, Inc.Further, I find that the Felices'employment by Owens, Inc., was terminated onSeptember 17; and that Respondent's failure to employ the Felices was not in viola-tion of Section 8(a)(3) and(1) of the Act.Also, that the refusal to employ wasan exercise of judgment which was not influencedby any antiunion proclivities onthe part of Respondent.-CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within the meaning of Section 2(5) ofthe Act.3.Respondent's failure to hire the Felices was not a violation of Section 8(a) (3)and (1) of the Actas alleged in the complaint.[Recommendations omitted from publication.]iHuber,Hunt & Nichols, Inc.andThomas McAboy, Jr., Charg-ing, PartyandInternational Hod Carriers,Building & Com-mon Laborers Union of America,AFL-CIO,Local No. 70,Party to the AgreementInternationalHod Carriers,Building&Common LaborersUnion of America,AFL-CIO,LocalNo. 70;Wilmer Kimble,President;Harold Lang,Secretary-Treasurer;Lemard Griffin,RecordingSecretary-StewardandThomas McAboy, Jr., Charg-ing PartyandHuber,Hunt & Nichols,Inc.,Party to theAgreement.Cases Nos. 15-CA-1795 and 15-CB-487.November16, 1961DECISION AND ORDEROn March 10, 1961, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaints and recommending that the complaints be dismissedin their entirety,as setforth in the Intermediate Report attachedhereto.Thereafter, the General Counsel filed exceptions to the Inter-mediateReport and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thesecases,and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.[The Boarddismissed the complaints.]134 NLRB No. 33. HUBER,HUNT & NICHOLS, INC.INTERMEDIATE REPORT349STATEMENT OF THE CASEUpon charges, as amended, filed by Thomas McAboy, Jr., the General Counselfor the National Labor Relations Board, by the Regional Director for the FifteenthRegion (New Orleans, Louisiana), issued complaints in the above cases, dated Octo-ber 25, 1960, alleging, as appears hereafter, that the Respondents had engaged in andare engaging in unfair labor practices within the meaning of various provisions ofthe Act.On the same day the Regional Director issued an order consolidating thecases for hearing.The answers deny the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Mobile, Alabama, on November 28and 29, 1960, before the duly designated Trial Examiner.All the parties were rep-resented by counsel, except the Charging Party who appeared in person, and wereafforded opportunity to examine and cross-examine witnesses and to introduce evi-dence bearing upon the issues of the case. In accordance with the right granted allparties, counsel for the Respondents presented oral argument at the conclusion ofthe hearing and thereafter counsel for the General Counsel and counsel for the Re-spondents submitted briefs, which I have carefully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSCounsel stipulated that the Company, an Indiana corporation, maintains its princi-pal office at Indianapolis, Indiana, where it is engaged in the general construction busi-ness in Indiana, Alabama, and various other States in the United States. In .the yearpreceding the issuance of the complaints, which is representative of its business, theCompany receivedin excessof $50,000 for services performed outside the State- ofIndiana and in excess of $100,000 for services performed for customers locatedwithin the State of Alabama, which customers shipped goods or performed servicesin excess of $50,000 annually, outside the State of Alabama.The Respondentsconcede the Company is engaged in commerce within the meaning of Section 2(6)and (7) of the Act, and I so find.II.THE LABOR ORGANIZATION INVOLVED; THE INDIVIDUAL RESPONDENTSCounsel stipulated that International Hod Carriers, Building & Common LaborersUnion of America, AFL-CIO, Local No. 70, is a labor organization within the mean-ing of -Section 2(5) of the Act. I further find that the individuals named as Respond-ents are officers and agents of Local No. 70 within the meaning of Section 8(b) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesIn substance the complaints, as amended, allege that since about March 15,'1960,the Respondents have by practice, understanding, or agreement maintained an unlaw-ful hiring arrangement and since about May 13, 1960, the Respondents have dis-criminatorily denied employment to McAboy, all in violation of Section 8(a)(1)and (3) and Section 8(b)(1)(A) and (2) of the Act. The answers deny the com-mission of any such unfair labor practices.B. The job and individuals involved in the proceedingAbout March 29, 1960, the Company, as one of other contractors, commencedconstruction of an addition to the plant of Scott Paper Company, at Mobile, Alabama.At all times material herein the following-named persons held the positions appear-ing next to their names: Knofel E. Mattox, job superintendent; William C. Boykin,bookkeeper;Wilmer Kilmer, president, Local 70; Harold Lang, secretary treasurer,Local 70; McKinley Perkins, business agent, Local 70; Lemard Griffin, recordingsecretary,Local 70; and S. A. Alsup, representative, Mobile Building TradesCouncil.C. The prejob conferenceAbout March 15, 1960 (all dates refer to 1960), the above-named individuals,except Lang and Griffin, and representatives of some 18 or 19 unions affiliated withthe Mobile Building Trades Council met at the company office at the jobsite.The 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of the meeting was to discuss jurisdiction of the various crafts, the workrules of the locals, and hiring procedures.Alsup acted as spokesman for the locals,including Local 70.Mattox, as a witness for the General Counsel,' testified that the parties discussedthe working rules of the various locals and that he agreed to call the locals, includingLocal 70, for all men "whenever it was at my convenience." Later, the GeneralCounsel presented Mattox with a statement, which Mattox acknowledged, and hereaffirmed the truthfulness of his account of the meeting set forth therein, as follows:and I told him [Alsup] I would abide by the Local's rules and practices.I had the Laborers Working Rules and tried to abide to them as best I can.We'd pay union wages and abide by other working conditions set out in theLocal's working rules. I told the various union agents that we would abide by,their rules as best I could and would call the halls for all my men.Lang andPerkins of Local 70 Laborers attended this confereence and I told them as wellas the other agents of various locals this.2Mattox further stated he told the union representatives he reserved the right to fefuseto hire anyone sent by the locals, but he could not recall how the subject arose, orfor what reasons he could decline to hire any man, or what, if anything, the unionrepresentatives said on that point.Boykin,when questioned regarding the discussion on employment practices,responded:Well, there was to the extent we would call the hall, call the various locals formen, that we would not make specific request for any particular man . . . thatwas the agreement. I mean, there was nothing I don't think binding. If weinsisted on a particular man we could have gotten that particular man.It is undisputed that Mattox made it clear that he alone had the authority to hireand fire and that he or Boykin would call the various locals when men were needed.It is equally plain that shortly after the conference Alsup sent Mattox the pay scalefor the various locals as well as copies of their bylaws and working rules.At the time of the prejob conference, the Mobile Building Trades Council had acollective-bargaining agreement with the Associated General Contractors of America,Mobile Section, Alabama Branch (herein referred to as the AGC agreement), whichcontained a "Referral Clause," or model hiring hall clause in line with the standardsannounced in theMountain Pacificcase.3Alsup testified he negotiated the AGCagreement on behalf of the locals and at the prejob conference he asked Mattox ifhe was in a position to sign the agreement.Mattox refused to sign the agreement,but said "he would employ men under the conditions so long as we could furnishthem with competent and efficient personnel," otherwise he would employ at hisown discretion.Mattox further stated that while he would not sign the agreementhe would recognize it since the Company was a member of the AGC. Alsup saidMattox was "very emphatic" on his right to hire competent men at the jobsite andthat he wanted to bring in his own general labor foreman, Mitchell Cieutat.Alsuptold Mattox he had the "privilege" of hiring his key personnel.Mattox stated that while Alsup may have sent him a copy of the AGC agreementhe never signed it and the only agreement he had with the locals and Local 70 wasthe oral agreement described at the prejob conference.The oral agreement wasnot reduced to writing and posted at the jobsite.Lang stated he never discussed the AGC agreement or the referral clause withthe Company.When asked whether a notice concerning its hiring hall practice hadbeen posted on the bulletin board of Local 70, on March 15, Lang said a notice ofthe "model hiring hall system" had been posted for more than a year. Later, whenasked if the referral clause of AGC agreement was posted at the office of the local,Lang said it was posted at one time but "not at that particular time," presumably thetime in questionPerkins, when asked if the Company "was supposed to come through the hall,"answered, "That's right," but "It wasn't carried out like that.They hired somethrough the hall and they hired some at the gate."1There is no doubt Mattox was called as a witness under Rule 43(b) of the FederalRules of Civil Procedure, although the record shows he was called as a witness underthe "statute "a It was Kimble, not Lang, who attended the conference'MountainPacific Chapter of theAssociatedGeneral Contractors, Inc.; et at.,119NLRB 883. HUBER, HUNT & NICHOLS, INC.351D. Local 70's referral systemLang's duties as secretary-treasurer included the handling of initiation fees anddues and the referring of men to jobs. The local for many years has used the "one-list system, first-in-first-out."Applicants for employment, both union and nonunionmembers, were and are entitled to register for the list by appearing in person at theunion hall on Thursday afternoon and filling out a card giving tneir name, socialsecurity number, type of work performed, and the contractors they previously workedfor.As requests for men were received from employers, and they were not sup-posed to ask for particular individuals, the men were referred in accordance withtheir standing on the list.The local had no fixed hours for dispatching men but ifthe top men on the list happened to be out of the hall when the job announcementwas made they did not lose their standing on the list.After a man had been referredto a job his name remained on the list for 2 days, but if he worked 3 days his namewas removed therefrom.Lang stated that for some years it was the policy of the local to refer a man to ajob he himself had obtained, provided he had a written request from the employer.However, sometime after the filing of the present charge, July 14, Lang stated aman may not seek his own job and then request a referral thereto.When asked ifan employer could request an individual by name, Lang said, "He could in a wayand then he is not supposed to otherwise."As already stated Local 70 posted a copy of the model hiring hall system at itsoffice.Lang said the local was trying to operate under that system but admitted thelocal was not using the "four group system" outlined therein for the reason thatlaborers are considered as semi and unskilled workmen, so the local considers themas able to do all types of construction work and, therefore, places them in oneclassification.4Lang conceded the local's one-list system, as such, was not postedat its office.Alsup, who has acted as business representative for the Council for 14 years andbusinessmanager for the Ironworkers Union for 18 years, testified it was "prac-tically impossible" for Local 70 to classify men in the "four group system" for thereason that laborers have no mechanics or apprentices and they are all classified inone group as "common laborers."E.Hiring procedures on the jobPreliminarily, the addition to the Scott plant was being constructed in a fenced-inarea, which was protected by guards employed by Scott, and passes or other iden-tification were required to gain admittance into the property.Mattox hired Cieutat as general labor foreman (he did not give the date) andinstructed him to obtain enough men to get the job started. In line with theseinstructions Cieutat selected the necessary men and Mattox or Boykin actually hiredthem and placed them on the payroll.Obviously, this went on for about 2 weekswhen Mattox posted a notice, dated March 29, on the outside of the office at thejobsite, the gist of it being that Mattox would do all the hiring.Thereafter Mattoxstated that when laborers were needed Cieutat would go to the gate to see if anymen were available and, if so, he would bring them to the office to be hired.Mattoxsaid he always followed Cieutat's recommendations regarding the hiring of indi-viduals.He also testified he called the Local 70 hiring hall for some, but not all,of his men.Mattox reaffirmed the following description of the Company's hiringpractices as contained in his above-mentioned statement to the General Counsel:To the best of my knowledge every laborer we have hired has been out ofLocal 70 and we take up their referrals and note that he was referred fromLocal 70 and then we would give the slip back to the man who, in turn, presentsit to the labor steward, E. L. Lewis from Local 70 and goes to work. If thelabor steward sees the man working without a referral slip he will come andasked us to pull him off the job.Mattox testified that he left the selection of laborers, around 90 in number, toCieutat and he did not personally know whether Cieutat obtained the men at fl-gate or through Local 70.He further stated that he never asked any man wh: herhe had a referral from Local 70.Mattox also stated that he himself hired three men,Kamp, Beverly, and Bass, as rodmen, which is considered laboring work comingunder the jurisdiction of Local 70.Again, he said that on several occasions he hired* The model hiring hall system provides for the registeringofmen inthe highest ofone of four groups for which he is qualified.These groups relate to mechanics, appren-tices, andtime spent in the trade. 352"DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaborers after they had been laid off by other contractors on the job, without goingthrough thelocal for clearance or referral.The Company'scarpenter foreman,Swanson,likewise hired laborers at the gate.Boykin stated the Company employed about 100 laborers at one time and thatCieutat as general foreman had supervision over these men as well as the laborforeman immediately assigned to groups of 15 or 20 men.Boykin calledLocal 70for men and occasionally requested a particular man be referred.He also heardMattox call the hall for laborers,but not by name. Boykin said while Cieutat hadno authority to hire men, he could recommend the employment of individuals andhis recommendations were followed.He further stated that since many of the menemployed had no referral slips he spoke to Perkins who informed him Cieutatwould know whether the man should have a referral card.Boykin said Kamp,Beverly, and Bass were hired directly on the job, were notmembers of Local 70, and did not have referrals from the local.These individualswere all hired as rodmen or laborers and were paid laborers' wages,except Bass whohad just graduated from high school and he was paid the minimum wage.While Cieutat was obviously engaged as general labor foreman at an early datehe did not actually go on the job until about 6 or 8 weeks after it had started.Cieutat,a member of Local 70 for some 20 years, said he selected his initial crew on thebasis of past performance regardless of membership or nonmembership in Local 70.Cieutat had no authority to hire, but recommended that Mattox hire the membersof the initial crew, and his recommendations were followed by Mattox.These menwere hired without referrals from Local 70.He further stated that of the normallabor force of about 90 persons,12, 15 or 20 were hired without referrals from thelocal, including some direct hirings by Mattox,who assigned the men to him.Cieutatadmitted he sent some men to the hall with notes stating, "I can use this man," or"Fix him up and send him to me."However,he said he did not demand a referralfrom the local.Later, he denied that he ever sent an applicant for work to the Local70 hiring hall for any reason whatever.Cieutat also stated that Carpenter ForemanSwanson directly hired Melvin Tate and John Tate, who had worked for him on aprevious job.Lang said he referred men at the request of Mattox,Boykin,and Cieutat.Themen referred at Cieutat's request presented notes or statements to Lang asking that -the particular individual be referred and referrals were granted on that basis.James Tanner had been a member of Local 70, but had been suspended at the timein question.Tanner was hired directly and without referralby LeeHill, a memberof Local 70and foremanfor CampbellPlumbingCompany, whichwas working onthe Scott addition.Later, sometime after March, Tanner was hired by Cieutat with-out any referral from Local 70 and worked for the Company for about 5 months.While working for the Company, Tanner stated that, without any prior conversa-tion on the subject with Lewis, Local 70 job steward, he gave Lewis a partial paymenton his initiation fee in the local.This sum was returned to him by Lewis who in-formed him that the local did not accept partial payments.Lewis said Tanner couldnot work unless he paid the full amount and then"knocked off" Tanner so he couldraise the money and give it to the local.Tanner was off a couple of hours duringwhich time he paid his initiation fees to Local 70 and then returned to the job.Tanner stated Cieutat did not speak to him about the matter of initiation fees andthat Cieutat "didn't know anything about it. .John Tate,a member of Local 70,testified he spoke to Cieutat regarding a joband about 2 or 3' weeks later he was referred to the job through the local hiringhall.Tate worked under Swanson and was employed for about 51/z months.Lemard Griffin was referred to the job by Local 70, was recommended for em-ployment by Cieutat,and actually hired by Boykin.Griffin was one of the first menhired,around April,and was still employed on the job.Warren,or Robert Dean,a nonunion member, was referredby Local70 and hired at the same time Griffinwas hired.Two othernonunionmen,Tanner and Leonard Griffin, also worked onthe job.All three of these men worked for about 5 months or until they were laidoff in October.Dean and Leonard Griffin joined Local 70 while employed on thejob but Lemard Griffin did not know the circumstances under which they joined.Lemard Griffin also stated he heard Tanner say he had joined Local 70.Kimble testified that some 20 or 30 members of Local 70 were hired withoutreferrals,including SidneyMitchell,Alton Reddick,and Hillery Dean.At leastthree nonunion members, Tanner, Eddie Winston,and Earl Love,were hired withoutreferrals from Local 70.Kimble could not recall that he referred any nonunionmento the job.Kimble also testified he was familiar with the duties of a rodman and that Local70 exercises jurisdiction over such employees.He stated that the local has suppliedrodmen to contractors in the past and currently had men working as such. HUBER, HUNT&NICHOLS, INC.353F. The alleged discriminatory treatment of McAboyAt one time McAboy was a member of Local 70, was and is a close friend ofLang, and friendly with all the officers of Local 70.While a member of the local,McAboy was temporarily employed as a dispatcher and his duties included thereferring of men to jobs, udder the single-list system and collecting initiation feesand dues, in the absence of Lang.Admittedly,McAboy was suspended from Local70 for nonpayment of dues about 2 or 3 years prior to the date of the hearingherein.Following his suspension,McAboy frequently went to the office or thehall of Local 70.In February,McAboy went to work for the Alferbaoh Construction Compnay ona job in Mobile. Initially the job was nonunion but later it became a union projectand McAboy continued to work thereon for a period of 3 weeks.McAboy did notstate the circumstances under which his employment was terminated,but this isimmaterial since there is neither allegation nor contention that he was discrimina-torily discharged.Seemingly,McAboy, while working on the Alferbach job, de-cided"to pay up"and restore his membership in Local 70.Accordingly, onMarch 18 and 25, he voluntarily gave Lang $20 and $10, respectively,as partialpayments on his initiation fee, which Lang agreed to hold for him. From his pastexperience McAboy knew the local did not accept partial payments on the initiationfee, except where there was a checkoff on the job,and there was no checkoff on theAlferbach job.After his layoff, McAboy decided to "withdraw"his payments be-cause he was out of work,so Lang at his request returned the money to him.McAboy testified that in the latter part of March or early April he met Cieutatat the Local 70 hall, that the two of them left the building and had a conversationon the street near Cieutat's car.McAboy had heard Cieutat"was going on" as thegeneral foreman for the Company and told him that he needed work and would hegive him a job.Cieutat said he would help him and give him a job "when thingsgot lined up."McAboy also spoke to Cieutat about buying a pig'from him for abarbecue,and, apparently,the conversation ended on that note.Sometime later, in April,McAboy and John Stallworth stopped by the job andtalked to Cieutat.McAboy brought up the subject of buying a pig and then askedhow the job was coming along.Cieutat said the weather had been bad and to.check with him the following Tuesday. In the course of their conversation McAboyasked Cieutat to give Stallworth a job and he said that he would.McAboy and Stallworth talked to Cieutat at the job the following Tuesday, May 3.Cieutat said the job had been held up by weather conditions and to come back thenext Wednesday or Thursday,May 11 or 12.In line with Cieutat's suggestion,McAboy went to the job the next Wednesdayor Thursday,this time accompanied by John Tate.Cieutat told him he thought he-had the job lined up but he would go inside and check,that if he needed some men"he would give us a call."McAboy stated they were going to the local hall, whichthey did.After remaining at the hall for 20 or 30 minutes McAboy told Tate he was going"to the employment office to see what I could scout up," and would be back.Upon.McAboy's return to the local hall,Lang inquired where he had been and then statedthat Griffin had called for him and Tate.McAboy then gave the following versionof Lang's conversation with him:"And I[Lang] sent him Tate and told Griffin you wasn't paid up in the Local,,and I couldn't send you but I'd send him Tate. Tell him that and find out whathe wanted to do and let me know."Griffin,he told Lang-he told me that-Griffin told him that he would tell Mr. Cieutat and whatever Mr. Cieutatwanted to do would be all right,perfectly all right with him.Following the above conversation McAboy went to the jobsite and talked to.Cieutat on the parking lot, after working hours.McAboy related what had hap-pened at the hall and Cieutat said he had called for him.McAboy complained thelocal had his money but would not give him a job and would Cieutat put him towork.Cieutat said he would give him a job and to"Come back Tuesday morning,"May 17. Cieutat then drove McAboy and "a witness," whose name he could [not]recall,back to town.Upon arriving in town McAboy and his "witness"went to the hall of Local 70'where they met with Perkins.McAboy informed Perkins he wanted to see him'about a work referral,that Cieutat had told him to come to work Tuesday, and thathe had a witness to prove it.Perkins replied he believed McAboy, that he did notneed a witness,and that he would give him a referral on Monday,May 16.Perkinsremarked,"These guys," Local 70 officials,are scared of the coming election of-630849-62-vol. 134--24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocal officers, but he was the only one who should be worried.5 Apparently, thatended the conversation.On Monday, May 16, McAboy met with Perkins at the office of Local 70. Perkinsstated he could not give McAboy a referral because Kimble was opposed to his do-ing so and commented the officials were worried about the election.Kimble thenentered the office and Perkins remarked, "He [Kimble] won't give you a referral."Kimble answered that was true, that it was too close to election time.Kimblefurther stated:"McAboy, you know too many people out there where you can get $70.00."He says, "Go out there and get $70.00 and come back here and I'll give you areferral."McAboy then left Perkins' office and asked Lang for a referral, but Lang refusedhis request.McAboy thereupon left the hall or office of Local 70.On 'cross-examination,McAboy admitted he made no effort to register foremployment with Local 70.On redirect examination he sought to explain hisfailure to do so by stating that when he was dispatcher 2 or 3 years previously,nonunionmen were told there were union members looking for work.McAboywound up by saying that he did not know anyone who had been refused registrationon the list.-About a week after the foregoing meeting McAboy conferred with his attorneyin regard to the filing of charges and during their conversation McAboy inquiredif a statement from Cieutat would help his case, and his attorney said that it would.The same day McAboy went to the parking lot at the jobsite where he met Cieutatafter working hours.Cieutat opened the conversation by stating he had no placefor McAboy at that time.McAboy said he did not come to get a job, that he wanted"a statement to send the International setting Mr. O'Neal here on the fellows."Cieutat asked what kind of a statement he wanted and McAboy answered, "I wanta statement from [you] that you did tell me to go to the hall to get a referral andIwas refused a referral."After discussing dates, McAboy gave Cieutat a notebookand requested him to write out the statement.Cieutat declined and told McAboyto write it, whereupon McAboy wrote the following statement which was receivedin evidence at the heaiing:IMitchell Cieutat did tell Thomas McAboy on the 5/13/60 to go to theunion hall and get a rifler card and report to work 5/17/60.Cieutat signed the statement and under his signature printed his title, concreteforeman, the name of the Company, and the location of the job.After securingthe statement McAboy admitted he made no effort to contact the Internationalrepresentative, nor did he attempt to bring the matter to the attention of anyrepresentatives of Local 70.Kimble testified he had known McAboy for 20 or 25 years and he had put himto work on at least one job in 1959, Ferral Construction Company, and in 1960 onthe Alferbach job, although McAboy was not a member of Local 70 and was noton the hiring list.McAboy worked on the Alferbach job for about 2 months andduring that period Kimble mentioned he had been on several union jobs since hehad been out of the local and that he should come back into the local.McAboysaid he would but did nothing about it.Kimble said that a week or two after his layoff at Alferbach, McAboy came to thehall and asked for a referral to the Company job at Scott Paper Company.Kimbleinformed McAboy that since he did not have a statement or a request for employ-ment from the Company he could not give him a referralKimble said this wasthe only conversation he had with McAboy regarding a job referral.He alsodenied he ever discussed union politics with McAboyOn cross-examination theGeneral Counsel developed that about August_ 3, Kimble gave him a statement inwhich Kimble said McAboy had asked to be referred to the job, "but he had notbeen called for and no one had given him a statement to that effect, that he wouldbe hired if he had a referral slip. Perkins was present during the conversation."Kimble confirmed the truthfulness of his statement.Perkins was well acquainted with McAboy and while he was working on theAlferbach job he was a frequent visitor at the union hall.On one of these visitsPerkins told McAboy he should come back into the Union. Perkins did not refermen to jobs but at times when a contractor would ask for a man he would sendone, without a referral.Perkins believed McAboy spoke to him about work, after5 The union election was held in June and all the officers were reelected except Kimble.Thereafter, Kimble was employed by Local 70 as assistant business representative. HUBER, HUNT&NICHOLS, INC.355his layoff at Alferbach,and he gave him the same answer he gave other men,"Yeah. I'll give you a job," because you have to tell them something.Perkinsdenied having any conversation with McAboy regarding a referral,or that he waspresent when Kimble or anyone refused to give him a referral.He also deniedthat he discussed union politics with McAboy or stated he was worried about thecoming election.Lang testified McAboy was, and still is, a very close friend of his and at onetime, when McAboy was a member'of Local 70, he acted as his assistant in localmatters. In 1960, when McAboy was no longer a member of Local 70, he workedon the Alferbach project for 2 or 3 months,which was a union job.While employedon this job McAboy asked Lang to keep some money for him because he was tryingto get back into the Union.Lang made it clear he could not accept partial paymentson his initiation fee and McAboy agreed that was true.Lang then accepted themoney and later,when McAboy asked for the return of a portion thereof, he gave itall to him.Lang testified McAboy and John Tate came to the office one day, he could notapproximate the date, and stated Cieutat said he would put them to work if theywould get a referral from the local.Lang informed them to have Cieutat call himor give them a note and he would then issue referrals to them.Lang furthertold them that about 15 men had been in to see him that morning giving the samestories and he had refused to issue them referrals unless the Company called forthem or gave them notes requesting their employment.Upon checking his referralbook Lang found Tate was referred to the Company on May 12. Lang did notquestion the accuracy of his records but said he had no personal recollection ofthe referral and could not remember whether Tate was given his referral as a resultof a telephone call or a note from the Company.The practice was to refer menonly on the basis of a telephone call or note from the Company and Lang did notdeviate from that practice for Tate or anyone else.He stated that although McAboywas not registered he would have given him a referral if the Company had sorequested.Lang said that while he could not recall referring any nonunion mento the job he knew nonmembers of the local had been hired directly and wereworking on the project.Cieutat stated that before assuming his duties as a foreman,he met McAboyat the union hall at which time McAboy asked for a job. Cieutat told him to cometo the job later on and he would be glad to talk to him. Sometime later, whenCieutat was working,McAboy met him on the parking lot and asked about work.Cieutat told him to check with him from time to time. Later,perhaps 2 or 3 days,or a week, McAboy again met Cieutat at the parking lot and this time he toldMcAboy that they were getting ready to pour slab and, "Be here Tuesday morningearly for work."Cieutat made no mention of McAboy having to go to the unionhall or that he needed a referral from the Union.McAboy did not report for workon Tuesday and Cieutat next saw him at the parking lot accompanied by theGeneral Counsel.Cieutat denied having any conversation with McAboy in which McAboy requesteda statement to the effect that he had promised McAboy a job.When presentedwith the written statement described above by McAboy, Cieutat admitted his signa-ture and printing thereon, but denied any knowledge of the contents therein or thewriting above his signature.Cieutat saidMcAboy had mentioned buying a pigfrom him and that he gave McAboy his name and home directions on a piece ofpaper two or-three times.He also stated he had given his name and telephone num-ber to many members of the local. Cieutat denied he ever sent men to the unionhall with notes of any kind.Cieutat said he know John Tate but that he had nothing to do with his beinghired by the Company. Tate and his brother,Melvin, were hired by Swanson andworked under him in the carpenter's section.John Tate, a member of Local 70, said he talked to Cieutat on one occasion about2 or 3 weeks before he was hired.No other person was present during this conversa-tion.Another time,before his employment,Tate was at the jobsite and saw McAboytalking to Cieutat but he did not overhear their conversation.Seemingly, whenthey left the jobsite Tate rode McAboy to the union hall.Tate stated that he wentto work sometime in May but he did not know who hired him,that someone calledthe hall, and he was given a referral by LangHe reported to Foreman Swansonand worked on the job for about 5 monthsWhen asked if he saw McAboy the dayhe was referred to the job, he answered he saw McAboy coming into the hall ashe was leaving.Stallworth testified that when the job first started he,McAboy, and Zefro Jacksonmet Cieutat on the parking lot and asked for work.Cieutat said "He would give us 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDa job when the job was stated good"and to come back the following Tuesday.During their talk McAboy mentioned something about buying a pig from Cieutat.The following Tuesday Stallworth and McAboy met Cieutat at the parking lotand Cieutat told them,the job had been delayed because of bad weather but tocome back the next week when the job would be straightened out and"we'd probablyget on."Shortly thereafter Stallworth obtained another job so he did not reportback as requested by Cieutat.Boykin testified he had known McAboy since about 1956,when McAboy wasemployed as labor foreman on a job being performed by another company. Boykin,saidMcAboy was fairly well educated and he considered him a good labor foreman,although he had heard he was "somewhat overbearing"toward the men workingunder him.Boykin stated that as far as he knew McAboy never made any application forwork with the Company.However,he saw McAboy outside the construction gate-one morning in early May and he asked what he was doing.McAboy said he was.looking for a job and Boykin remarked the Company was hiring and "maybe theymight be able to use you." Boykin stated he had no conversation with eitherMattox or Cieutat concerning the employment of McAboy.Boykin further statedthatMcAboy never asked him for a-referral and he never requested Local 70,to issue a referraltoMcAboy.Boykin reiterated that he had no authority to hirebut if Mattox had asked his opinion regarding the hiring of McAboy he would haverecommended his employment.Boykin related that sometime in early June he was present in the company officewhen Lemard Griffin telephoned Lang and he heard Griffin ask if McAboy was in"good standing."The conversation lasted about 30 seconds.Boykin did notquestion Griffin regarding the call,in fact he was at a loss as to the purpose thereofsince Griffin was simply employed as a laborer on the job and Lewis acted as steward.'for Local 70.Griffin said that on one occasion he received a message at work to call Lang, which,he did, from the company office. The call amounted to nothing more than a request-for Griffin to come to the local office to sign some checks.Griffin stated there wasno mentionof McAboyduring his conversation with Lang.Lang was not questioned about this telephone conversation.WhileMattox was interrogated quite extensively in regard to the prejob conference,hiring practices,and the hiring of certain individuals, he was not questioned at all'concerningMcAboy.The record, therefore,isbarren of any evidence that he ever-requestedLocal 70 toreferMcAboy, or that McAboyever applied to him for a job,_or that McAboy was ever recommended to him for employment.ConcludingFindingsThe issues here are purelyfactual and the first one to be resolvediswhether theRespondents entered into and maintained an unlawful hiring agreement orarrangement.-The touchstone of the General Counsel's contentionthat suchan agreement, or-arrangement existed is Mattox'stestimony concerning the prejob conference, the-gist of it being that he told theunion agentshe would abide by the workingrules asbest he could and would call the various halls formen.He alsorelated that al-though the workingrules of all locals, includingLocal 70, werediscussed,he merelyagreed to call the halls formen "whenever it was at my convenience" and that hereserved the rightto refuse to hire anyonesent bythe locals.Boykin's versionof the prejobconference was thatthe Company would call thelocals formen, butnot byname. Perkins' accountwas that the Companywas sup-posed to comethrough the hall but didnot do so.Alsupasserted he requested Mattox to sign theAGC agreement but Mattox de-clined, statinghe would employmen under the conditions therein so long as the localscouldfurnish competent men, otherwise he would hire at his own discretion.Alsupfurther stated thatMattox reserved the rightto hire atthe jobsite and had the"privilege"of hiringhis keypersonnel.It is clear that Mattoxinformed the union representativesthathe alone had theauthorityto hire and that he,or Boykin,would callthe varioushalls for men whenneeded.When questionedby theGeneral Counsel regarding the hiring of laborers, andupon being presented with his written statement(supra),Mattox testified to theeffect thatall laborers hired wereout of Local 70, that they had referrals which wereshowntoMattox or Boykin and then to the job steward,and if a man did not havea referral the steward requested that he be pulled off thejob.However,Mattox_ IHUBER, HUNT & NICHOLS,.INC.357qualified his testimony by declaring this hiring procedure was not uniformly fol-lowed and he never asked any man whether he had a referral from Local 70. Inthis respect it is undisputed that Cieutat and the initial labor crew were hireddirectly by the Company, not through Local 70. It is equally clear that Mattoxhired Kamp, Beverly, and Bass as rodmen, without referrals from the local.Againit isplain that the Company hired laborers who had been laid off by other contractorson the job without clearance or referral from Local 70 and that Cieutat and Swanson.selected men for hire at the jobsite.I agreethat selected portions of the testimony of Mattox and Boykin, together with-favorable inferences to be drawn therefrom, would tend to support the GeneralCounsel's position that there was an illegal hiring arrangement between the Re-spondents.On the other hand parts of their testimony tend to prove the contrary.Certainly, the testimony of Mattox and Boykin is neither direct nor convincing butrather qualified and at times inconsistent and vague.Considering the entire testi-mony of these witnesses, I am unable to reach the conclusion that this evidence issufficient to warrant a finding that the Respondents entered into an unlawful hiringagreement or arrangement at the prejob conference.Of course, there is no contentionthat the Company ever signed the AGC agreement.The General Counsel also argues that Alsup contradicted certain testimony ofMattox and Boykin and stresses the point that Alsup gave the Company the "privilege"of hiring its key personnel.The General Counsel characterizes adverse portions ofAlsup's testimony as "last hour" fabrications. I do not agree with this character-ization, but assuming it has some merit it is strictly negative argument and addsnothing to the General Counsel's case.Nor do I attach any significance to the factthat Alsup said the Company had the "privilege" of hiring its key personnel.Thisstrikes me as simply a matter of semantics. Seemingly, if Alsup had stated the Com-panyhad the "right" to hire keypersonnel no illegal motivecould be inferred fromhis remark.Not only does the record fail to show any unlawful hiring agreement or arrange-ment but the hiring procedures followed by the Company prove that it did not securelaborers exclusively from Local 70, nor was union membership or a referral a con-dition of employment.The General Counsel concedes the Company hired at least11men without referrals, 8 of whom were not members of Local 70. The General'Counsel argues that three of these men, Kamp, Beverly, and Bass, were not hired aslaborers but as rodmen, that they were not paid the prevailing wage, and the Com-pany was under no obligation to call the hall for them.The evidence shows thatrodmen come under the jurisdiction of Local 70, that it referred rodmen to jobs, andthat Kamp and Beverly were paid laborers' wages, while Bass, a recent high schoolgraduate, was paid the minimum wage. The General Counsel further argues thatall or some of the nonumonmen joined Local 70 after they had been hired, whichapparently indicates that union membership was necessary to continued employ=merit.While it is true some nonunionmen joined the local after they had beenhired, there is nothing in the record suggesting that the Company or Local 70 re-quired membership in the local as a condition of employment.Considering all the evidence, I find that General Counsel has failed to maintainhis statutory duty of proving by a fair preponderance of the credible testimony that,the Respondents entered into an illegal hiring agreement or arrangement or that theRespondents maintained, or engaged in, any unlawful hiring procedures 6The record clearly shows that McAboy spoke to Cieutat about a job on four oc-casions.The first time was prior to Cieutat's assuming his duties as general laborforeman and Cieutat promised to help McAboy when the job was lined up. Later,in April, McAboy and Stallworth talked to Cieutat who informed them the job hadbeen held up by bad weather but to check with him the next week. On May 3,McAboy and Stallworth checked with Cieutat who stated the job was still held upbut to come back the following Wednesday or Thursday, May 11 or 12.On the latter date McAboy and John Tate talked to Cieutat at the jobsite and hetold them he thought the job was lined up but he would have to check and if heneeded men he would call them.McAboy informed Cieutat "we were going to thehall,which they did.McAboy related a somewhat garbled account of a conversa-tion be had with Lang at the hall, the substance of it being that he could not referMcAboy to the job because he was not paid up, that he had sent Tate, but ifCieutat wanted McAboy it was satisfactory to him.McAboy thereupon returned tothe jobsite and complained to Cieutat that although the local had his money, "Theywouldn't give me a job." Continuing, he testified, "Will you give me a job?" and9N L R B. v DanielConstructionCompany,281 F. 2d 875 (C A. 4). Cf.Valley SteelProducts- Co ,111 NLRB 1338,1345-1346. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDCieutat replied,"Yes, IT give you a job. -... Come back Tuesday morning."Certainly there is nothing in McAboy's testimony remotely suggesting that Cieutatconditioned his employment upon his securing a referral from the local. In fact histestimony is entirely consistent with Cieutat'saccount of the circumstances underwhich he was offered employment.Moreover,there is no contention on the part ofMcAboy that Cieutat mentioned the necessity of a referral card in any of theirprevious conversations regarding work.But McAboy was not satisfied to simply re-port for work as instructed by Cieutat.InsteadMcAboy immediately returned tothe union hall seeking a referral and, again,on May 16, he asked for a referralwhich supposedly was refused by Kimble because of union politics.It strikes meMcAboy was more concerned with testing his ability to secure a referral,althoughnone was needed,or to build up a case for himself, than working on the job. Thisis evidenced by the fact that he did not even report or attempt to work on May 17.In this connection,when asked on cross-examination why he did not report, McAboyanswered Cieutat had previously told him he needed a referral to go on the job Iwas not at all impressed with this cavalier statement for it was obviously offeredas a weak excuse or alibi for his failure to report for work and is inconsistent withhis detailed testimony concerning his conversations with Cieutat.I, therefore,rejectthis testimony as indicating McAboy had to have a referral in order to work. SinceMcAboy had been offered a job by Cieutat,and the Company did hire men at thegate, it is reasonable to assume he would have been hired had he reported for workat the jobsite.In any event McAboy's actions preclude any determination of thequestion of whether it would have been necessary for him to have had a referral towork on the project.McAboy also produced the above-mentioned statement signed by Cieutat, whichrecitesCieutat told him to get a referral card and report for work on May 17.Admittedly,the purpose of this bare statement was to bolster McAboy's case and wasobtained from Cieutat on the pretext that he was sending it to the InternationalUnion.Cieutat conceded his signatures appear on the writing,but denied anyknowledge of the statement above his signatures.He offered various explanationsas to why he may have given McAboy his name on a blank piece of paper, none ofwhich seem reasonable or plausible.Ifind he signed the statement.Iam alsoconvinced,from my observation of Cieutat while testifying,that although he may bea good labor foreman he was wholly unaware of the technicalities involved in hiringhall procedures and he had no idea of the intended import of the statement whichMcAboy prepared and persuaded him to sign.Of course,if the statement was rea-sonably consistent with the testimony it could be considered as corroborative evi-dence, but it is plainly contrary to McAboy's own version of his conversations withCieutat regarding employment.As there is no question McAboy was denied a re-ferral card, it is obvious the purpose of his statement was to show an initial requesttherefor by Cieutat,thereby clinching his case against the Company and Local 70.I have carefully considered the statement along with other evidence in the case and,under all the circumstances,I find the bare assertion regarding the referral has little,if any,probative value.I, therefore,find that Cieutat's offer of employment to McAboy was not condi-tioned upon his securing a referral from Local 70.The General Counsel contends that the officers of Local 70 discriminatorily refusedto refer McAboy to the job in order to protect their positions in the forthcoming elec-tion in June.Undoubtedly,McAboy stressed the point that the officers,especiallyKimble and Perkins, refused to issue him a referral because they were afraid of thecoming election.Kimble and Lang testified they declined to refer McAboy to the job simply becausethey had received no request from the CompanyPerkins believed McAboy spoke tohim once about work and he gave him a stock reply, he would give him a job. BothKimble and Perkins denied they discussed union politics with McAbovBoykin and Cieutat testified they never requested the local to refer McAboy to thejob and there is no indication at all that Mattox made any such request.Here, unlike most cases of this type,there is no evidence of hostility towardMcAboy by representatives of the Company or Local 70,or that the local was direct-ing retaliatory measures against him.Indeed, all the testimony is to the contrary.McAboy conceded he was on friendly terms with the officers of Local 70,that hehad worked on a union job shortly before the events herein,and was a frequent visitorto the hall.Similarly,Boykin considered McAboy a good worker and would haverecommended him for employment and Cieutat actually offered him a iobAccord-ingly,I am convinced that McAhoy injected union politics or the comine election intothe case in order to supply some motive on the part of the local officials for theiractions, where none existed.Both Kimble and Perkins denied they discussed union SUPERIOR ENGRAVING COMPANY359politics with McAboy and Kimble and Lang testified they declined to give him a re-ferral because the Company did not ask them to do so. Boykin and Cieutat testi-fied the Company did not request the local to refer McAboy. I accept the testimonyof Kimble, Perkins, Lang, Boykin, and Cieutat and find the local did not refuse toissue a referral to McAboy by reason of union politics or the coming election, butbecause the Company did not request the local to grant a referral to McAboy,The General Counsel seems to attach some importance to the fact that Lang re-ferred Tate to the job on May 12, and Boykin's testimony he overheard Griffin tele-phone Lang to inquire if McAboy was in good standing. It is true Lang could notrecall the details of Tate's referral but I see nothing unusual in his inability to do so.Nor does Boykin's testimony have any bearing on the events of May 12, for he fixedthe date of the conversation as sometime in June. It is also clear that Tate reportedto and worked for Swanson, not Cieutat.On all the evidence I find the Company did not condition McAboy's employmentupon his securing a referral from Local 70, and Local 70 and its agents did not dis-criminatorily refuse to issue a referral to McAboy.Therefore, the Respondents havenot engaged in unfair labor practices as alleged in the complaints.Upon the basis of the foregoing findings of fact, and upon the entire record, I makethe following:CONCLUSIONS OF LAW1.The operations of the Respondent Company occur in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Respondent Local 70 is a labor organization within the meaning of Section2(5) of the Act and the individuals named as Respondents are agents of Local 70within the meaning of Section 8(b) of the Act.3.The Respondent Company has not engaged in unfair labor practices as allegedin the complaint within the meaning of Section 8(a) (1) and (3) of the Act.4.The Respondent Local 70 and its agents have not engaged in unfair laborpractices as alleged in the complaint within the meaning of Section 8(b) (1) (A) and(2) of the Act.[Recommendations omitted from publication.]SuperiorEngraving CompanyandChicago Photo-Engravers'Union No.5, InternationalPhoto-Engravers' Union of NorthAmerica, AFL-CIO.Case No. 13-CA-4020.November 17, 1961DECISION AND ORDEROn July 27, 1961, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the Intermediate Report attachedhereto.Thereafter, the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in134 NLRB No. 44.